Title: To James Madison from George Bomford, 25 April 1817
From: Bomford, George
To: Madison, James


Sir,U.S. Ordnance Office April 25. 1817
The acting Secretary of War has advised me of your ability to supply the United States with a quantity of Stocks for Muskets, and also of his having intimated that the price would not exceed thirty Cents each.
By a reference to the Contracts hitherto executed and the proposals recently received from Baltimore, it appears that the uniform and fixed price is twenty five Cents for each approved gun Stock delivered on tide water.
A Contract may be made through this Office at the price above mentioned for the supply of musket Stocks not exceeding in number twelve thousand per annum, and for a term of years not exceeding five.
To avoid delay the Superintendant of the UStates Armory at Harpers ferry has been directed to forward immediately to Montpelier a drawing and description of the musket Stock, and in the Course of a week if you desire, the form and particulars of inspection may also be transmitted. With the greatest respect I have the honor to be &c.
George Bomford
P.S. A rough musket Stock as a pattern will also be forwarded by the first opportunity.
